Citation Nr: 1420543	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1978 to November 1981 and service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.

The Board previously remanded this case for development in August 2011.

The Veteran testified before the undersigned Veterans Law Judge during a June 2011 Travel Board hearing.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  While the Veteran was given a VA examination in September 2011, the examiner's opinion is inadequate.  

The VA examiner opined that the Veteran's bilateral chondromalacia, degenerative joint disease, lateral patellar subluxation, and small right meniscal tear were at least as likely as not related to his active service because they were primarily caused by his obesity, which first developed during his active service.  The VA examiner failed to note, however, that the Veteran weighed more upon enlistment than he did in November 1980, when he was assessed with exogenous obesity, and that he weighed even less upon separation from service.  See November 1978 Enlistment Medical Examination; November 1980 Service Treatment Record (STR); October 1981 ETS Examination.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA and the Howard Head Sports Medicine since January 2011.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any residuals of right knee and left knee injuries.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current right knee disability that is etiologically related to a disease or injury during active service.

The examiner MUST consider evidence of in-service right knee injury, including: 
a. a complaint of right knee pain in November 29, 1978, STRs;
b. a complaint of right knee pain after reinjuring it in June 28, 1979, STRs;
c. a complaint of right knee pain for two weeks and a diagnosis of chondromalacia in July 18, 1979 STRs; 
d. a complaint of right knee pain for one year, a report that it had been reinjured in January 1980, and a diagnosis of chondromalacia in June 23, 1980, STRs;
e. a complaint of right knee pain for one month, a report of having dropped a 200-pound artillery round on it while at Fort Carson in 1979, a report that it was aggravated by prolonged standing, a description of the right knee as blue with slight swelling, or bruised, and a diagnosis of synovitis in October 7, 1980, STRs;
f. a report that the Veteran walking in mud when the 200-pound artillery round it slipped and fell on his knee, causing it to hyperextend, and that he was told that if the injury had been any worse it would have required surgery (see Transcript of Record at 2-3);
g. a report of knee pain while running in boots on hard surfaces and carrying heavy supplies in the mud (see Transcript of Record at 5);
h. a report that his right knee locked up at times during service (see December 2007 Notice of Disagreement, Statement).

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current left knee disability that is etiologically related to his active service.

The examiner MUST consider evidence of in-service left knee injury, including: 
a. a complaint of left knee pain for one day after having fallen and hit it on metal, and a diagnosis of chondromalacia in June 28, 1979, STRs (see also Transcript of Record at 9);
b. a report of knee pain while running in boots on hard surfaces and carrying heavy supplies in the mud (see Transcript of Record at 5; December 2007 Notice of Disagreement, Statement).


c) If the Veteran is diagnosed with arthritis, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had arthritis in his right knee or his left knee within one year after his November 1987 separation from service.

Any opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his assertions that:
a. he constantly complained about his knees during service (see December 2007 Notice of Disagreement, Statement); 
b. he did not reenlist due to his knee pain (see Transcript of Record at 9); and,
c. he had continuous knee pain since service but did not seek treatment until 2006 because he did not have good insurance (see Transcript of Record at 4).

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



